Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62818345 (filed 03/14/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8, 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (US 20180049073 A1, hereinafter Dinan), in view of Yiu et al. (US 20200029259 A1, hereinafter Yiu).

Regarding claim 1, Dinan teaches a method comprising (in general, see fig. 18 and its corresponding paragraphs including at least para. 230-245): 
receiving, by a wireless device from a first base station, one or more messages indicating: a handover from a first cell of the first base station to a second cell of a second base station (see at least para. 232 along with para. 244-245, e.g. step 1860 with RRC handover command); 
monitoring, based on the one or more messages indicating the handover, one or more downlink control channels for a mobility control information from the second base station; receiving, based on the monitoring, the mobility control information from the second base station (see at least para. 232 along with para. 244, e.g. “The target base station may generate the RRC message to perform the handover, for example, RRC connection reconfiguration message including the mobility control information. The RRC message may be sent by the source base station towards the UE in RRC handover command 1860. … The UE may receive the RRC connection reconfiguration message 1860 from the source base station and may start performing the handover at 1870”);
determining a random access channel occasion (RO) of the second cell based on the mobility control information; transmitting a preamble to the second base station via the RO; and transmitting, based on receiving a response to the preamble, a message to the second base station indicating a completion of the handover (see at least para. 232 along with para. 245, e.g. step 1870 – “…the UE may attempt to access the target PCell at the available RACH occasion according to a random access resource selection at process 1870. When allocating a dedicated preamble for the random access in the target PCell, the target base station may make the preamble 
Dinan differs from the claim, in that, it does not specifically disclose the features of “a time duration of a monitoring window; and starting the monitoring window with the time duration; monitoring, based on the one or more messages indicating the handover and during the monitoring window started with the time duration, one or more downlink control channels for a downlink control information (DCI) from the second base station; receiving, based on the monitoring, the DCI from the second base station”; which are well known in the art and commonly used for effectively reducing interruption time during handover.
Yiu, for example, from the similar field of endeavor, teaches similar or known mechanism of “a time duration of a monitoring window; and starting the monitoring window with the time duration; monitoring, based on the one or more messages indicating the handover and during the monitoring window started with the time duration, one or more downlink control channels for a downlink control information (DCI) from the second base station; receiving, based on the monitoring, the DCI from the second base station” (in general, see combination of fig. 2-3 and corresponding paragraphs 39-57; in particular, see at least para. 55-57 along with para. 40, or in short, see claims 1-7, e.g. MobilityControlInfo Information Element for monitoring PDCCH DCI, and timing resource parameter (timer) is used for the handover procedures); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Yiu into the method of Dinan for effectively reducing interruption time during handover.

Regarding claim 2, Dinan in view of Yiu teaches the one or more messages comprise a parameter indicating a presence of the DCI in the second cell. (Yiu, see at least para. 55-57, e.g. content of the MobilityControlInfo Information Element)
Regarding claim 3, Dinan in view of Yiu teaches determining periodic ROs indicated by the one or more messages, wherein the periodic ROs do not comprise the RO indicated by the DCI.  (Yiu, see at least para. 55-57, e.g. regular RACH occasion or dynamic RACH occasion)

Regarding claim 5, Dinan in view of Yiu teaches determining, based on one or more time offsets, a first monitoring occasion of the one or more downlink control channels, wherein the monitoring window starts at the first monitoring occasion, and wherein the DCI is identified by a radio network temporary identifier.  (Dinan, see at least para. 187; Yiu, see at least para. 55-57, e.g. monitor the PDCCH)

Regarding claim 8, Dinan in view of Yiu teaches the one or more messages comprise one or more parameters of random access resources of the second cell, the one or more parameters comprising: one or more preambles comprising the preamble; one or more time domain resources of the RO; and one or more frequency domain resources of the RO; and the determining further comprises determining the RO based on the one or more parameters of the random access resources indicated by the one or more messages. (Yiu, see at least para. 41-42, e.g. time and frequency RACH resource information, and preamble code set information)

Regarding claims 11, 12, 13, 15, and 18, these claims are rejected for the same reasoning as claims 1, 2, 3, 5, and 8, respectively, except each of these claims is in apparatus claim format.
To be more specific, Dinan in view of Yiu also teaches a same or similar apparatus with processor and memory (Dinan, see at least fig. 4), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 20, this claim is rejected for the same reasoning as claim 1 except this claim is in system claim format.
To be more specific, Dinan in view of Yiu also teaches computer-readable medium (Dinan, see at least fig. 18), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software for a system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dinan in view of Yiu, as applied to claim 1 above, and further in view of Nam et al. (US 20190268060 A1, hereinafter Nam).

Regarding claim 10, Dinan in view of Yiu teaches performing at least one channel access procedure to access a channel on which the preamble is transmitted, based on a type of the at least one channel access procedure, indicated by the DCI (Yiu, see at least para. 55-57, e.g. regular RACH occasion or dynamic RACH occasion).
Dinan in view of Yiu differs from the claim, in that, it does not specifically disclose determining that the channel is idle before transmitting the preamble; which is well known in the art and commonly used for effectively reestablishing a connection with the network.
Nam, for example, from the similar field of endeavor, teaches mechanism of determining that the channel is idle before transmitting the preamble (see at least para. 83, e.g. in RRC idle); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Nam into the method of Dinan in view of Yiu for effectively reestablishing a connection with the network.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered.  Regarding independent claims 1, 11, and 20, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasoning in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“Page 5 of the Office Action cites to Yiu at paragraphs [0055-57] as allegedly teaching “monitor[ing] the PDCCH.” Specifically, Yiu discloses on “the target cell indicates the dynamic RACH in the PDCCH , and the UE can monitor the PDCCH of the target cell for such a RACH occasion, in case it is earlier than the regular RACH and can be used for monitoring, based on the one or more messages indicating the handover and during the monitoring window started with the time duration, one or more downlink control channels for a downlink control information (DCI) from the second base station,” as recited in amended claim 1. (Emphasis added.)

Dinan also fails to disclose or suggest the use of a monitoring window. Page 5 of the Office Action further cites to Dinan at paragraph [0187], which discloses “UE configured with SPS configurations may monitor PDCCH and search for a DCI associated with the SPS RNTI (e.g. scrambled with SPS - RNTI).” Like Yiu, Dinan fails to disclose or suggest “monitoring, based on the one or more messages indicating the handover and during the monitoring window started with the time duration, one or more downlink control channels for a downlink control information (DCI) from the second base station,” as recited in amended claim 1. (Emphasis added.)

Finally, not only do Yiu and Dinan fail to disclose a monitoring window, but also Yiu and Diann are both silent as to the base station indicating a time duration of the monitoring window and therefore fail to disclose or suggest “receiving, by a wireless device from a first base station, one or more messages indicating: a handover from a first cell of the first base station to a second cell of a second base station; and a time duration of a monitoring window,” as recited in amended claim 1. (Emphasis added.)”  (Remarks, page 8-9)

The examiner respectfully disagrees, and believes the arguments are centered on the newly amended features recited in claim 1, which have been properly addressed to in the rejection sections set forth above.  The examiner suggests the applicant to review the relevant sections in detail.

Regarding independent claims 11 and 20, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 11, and 20, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 14 would be allowable for the same reasoning as claim 4 except this claim is in apparatus claim format.
Claim 16 would be allowable for the same reasoning as claim 6 except this claim is in apparatus claim format.
Claim 17 would be allowable for the same reasoning as claim 7 except this claim is in apparatus claim format.
Claim 19 would be allowable for the same reasoning as claim 9 except this claim is in apparatus claim format.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465